DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-20 in the reply filed on 05NOV2021 is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
“upper die” in Claim 8, Ln 4, 
“forming die” in Claim 8, Ln 7, 
“exhaust vent” in Claim 8, Ln 9-10, 
“liquid supply equipment” in Claim 8, Ln 13, 
“lead-out wire” in Claim 8, Ln 15, 
“intelligent robot arm” in Claim 8, Ln 18, 
“hydraulic press” in Claim 8, Ln 26, 
“a cavity of the forming die” in Claim 8, Ln 31, 
“a line” in Claim 8, Ln 35, 
“using the robot arm to form the entire plate” in Claim 8, Ln 45, 
“a high-energy pulse forming system” in Claim 8, Ln 6, 

“performing picking using the robot arm to form the entire plate” in Claim 8, Ln 44-45 (Examiner notes the robot arm, as illustrated only in Fig 1, is only shown to exist and not to perform any action), 
“plate forming cavity” in Claim 10, 
“threaded holes”, in Claim 11, Ln 4 & 7, 
“an insulation sleeve is mounted outside the positive and negative electrodes” (Claim 11, Ln 5-6) (Examiner notes the sleeve [17] is illustrated in Fig 1, to be between both electrodes, nearest to the positive electrode [21], not outside both electrodes, 
“effluent treatment system” in Claims 15-17, Ln 4-5, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Fig 1 is further objected to on the basis of the illegibility of the drawing, as the following elements are indistinct and cannot be identified from the figure: [9], [17] – [28], inclusive. 
While a good faith effort to identify errors has been made by the Examiner, the Applicant is encouraged review the entire disclosure to ensure conformity with all applicable US laws and patent application practice. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities: 
Para [0008], Ln 2-3, Para [0009], Ln 2-3, Para [0043], Ln 5-6, Para [0055], Ln 2-4, the function and use of the insulation sleeve is not disclosed such that a skilled Artisan would understand how to employ the insulation sleeve, whether to protect against undesired electrical current flow, the expansion of liquid flow resulting from the discharge of the energetic rod, or some other phenomenon; 
Para [0036], 
Ln 4, “7. Die” is not illustrated in the drawings nor described so that one of ordinary skill in the art would recognize and discern the difference between the “7. Die” and upper die  or lower die; 
Ln 4, “8. Plate”, Examiner suggests “8. Metal Plate” consistent with Claim 8, Ln 1; 
Ln 8, “22. Trigger signal source”, Examiner suggests “22. Discharge trigger signal source” consistent with Claim 8, Ln 40; 
Ln 8-9, “24. Capacitor bank”, Examiner suggests “24. Discharge capacitor bank” consistent with Claim 8, Ln 38; 
Ln 9, “27. Rectifier”, Examiner suggests “27. High-voltage rectifier” consistent with Claim 8, Ln 38; 
Ln 10, “29. Intelligent robot arm controller” is not illustrated in the drawings nor described so that one of ordinary skill in the art would recognize and discern the difference between the “29. Intelligent robot arm controller” and a robot arm; 
Para [0029], Ln 3, Para [0037], Ln 3, “Apparently” does not describe the invention in an unambiguous manner. 
Appropriate correction is required.
Claim Objections
Claims 8-20 are objected to because of the following informalities: 
Regarding Claims 9-13, Ln 2-3, Claim 14, Ln 2-5, 8, Claims 15-20, Ln 2, the limitation “EMs”.  Examiner suggests “said EMs”. 
Regarding Claim 8: 
Ln 2, the limitation “EMs”.  Examiner suggests “energetic materials (EMs)”; 
Ln 3, the limitation “EMs”.  Examiner suggests “said EMs”; 
Ln 1-3, the limitation “connection status”.  Examiner suggests “first connection status” in Ln 1, “second connection status” in Ln 2 and “third connection status” in Ln 3; 
Ln 23-24, “a liquid chamber fixing plate through a fastening bolt”.  Examiner suggests “performing liquid chamber fixing by using a liquid chamber fixing plate and at least one fastening bolt”; 
Ln 23-24, “performing die assembling by using an upper die plate and a lower die plate through a guide post and a guide sleeve”.  Examiner suggests “performing die assembling by using an upper die plate, a lower die plate, a guide post and a guide sleeve”; 
Ln 27-28, “a connection status between a liquid filling interface and liquid supply equipment”.  Examiner suggests “checking a…”; 
Ln 28-29, “a connection status between a discharge electrode and high-energy pulse discharge equipment”.  Examiner suggests “checking a…”; 
Ln 31, the limitation “vacuum pump”.  Examiner suggests “external vacuum pump” consistent with the previously recited limitation in Claim 8, Ln 10; 
Ln 35, the limitation “connection status”.  Examiner suggests “fourth connection status”; 
Ln 35, the limitation “electric discharge machining”.  The limitation is objected to for use of the term “electric discharge machining” outside of the metal cutting art, without providing an alternate definition to be used in the context of the metal forming art.  See MPEP 2111.01 (I); 
Ln 37, the limitation “high-voltage power source”.  Examiner suggests ““high-voltage charging power source”, consistent with the Specification Para [0036], Ln 9-10; 
Ln 39, the limitation “disconnecting”.  Examiner suggests “opening”, consistent with the reverse of the operation of “closing” previously recited in Claim 8, Ln 37 and common usage of electrical switch operation; 
Ln 44, the limitation “die sinking”.  The limitation is objected to for use of the term “die sinking” outside of the metal cutting art, without providing an alternate definition to be used in the context of the metal forming art.  See MPEP 2111.01 (I). 
Regarding Claim 11, Ln 5, the limitation “preset”.  Examiner suggests “present”. 
Regarding Claim 12, Ln 4-6, the limitation “contact area”.  Examiner suggests “first contact area” in Ln 4, “second contact area” in Ln 5 and “third contact area” in Ln 6. 
Regarding Claims 15-17, the claims are written such that the required limitations are not positively recited.  Examiner suggests amending the claims such that the required limitations are positively recited, for example (insertions and [deletions] annotated as so): 
wherein Step 2 further comprises, 
mounting the upper and lower dies on the [universal] hydraulic press; 
supplying liquid, in the form of water, during the entire forming process, using the [external] liquid supply equipment… 
Examiner notes the above suggested amendments are intended to be illustrative only and are not complete in scope, with respect to the entire claim and its limitations.  Examiner encourages the Applicant to review the claims in their entirety for completeness and consistency with the totality of the instant application.  Examiner also notes the added limitations and [deleted limitations] are noted in the 35 USC 112(b) Rejections of Claims 15-17. 
Ln 4-5, the limitation “liquid in the liquid storage chamber flows back into an effluent treatment system through the drain interface”.  Examiner suggests “liquid in the liquid storage chamber is filtered by flowing into an effluent treatment system, through the drain interface” to support the later “filtration” limitation in Ln 6. 
Regarding Claim 18-20: 
Ln 3, the limitation “the capacitor bank”.  Examiner suggests “the discharge capacitor bank”; 
Ln 9, the limitation “the plasma”.  Examiner suggests “the nano-scale high-temperature plasma”; 
Ln 13-14, the limitation “the plate”.  Examiner suggests “the metal plate”. 
Examiner notes the claims are written such that the required limitations are not positively recited.  Examiner suggests amending the claims such that the required limitations are positively recited, for example: 
wherein Step 7 further comprises: 
charging the discharge capacitor bank of the high energy pulse [equipment] forming system to [the] a preset voltage, opening the discharge trigger signal source… 
Examiner notes the above suggested amendments are intended to be illustrative only and are not complete in scope, with respect to the entire claim and its limitations.  Examiner encourages the Applicant to review the claims in their entirety for completeness and consistency with the totality of the instant application.  Examiner also notes the added limitations and [deleted limitations] are noted in the 35 USC 112(b) Rejections of Claims 18-20. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 8, Ln 29-30, the limitation “using the robot arm to form the entire plate” is not supported in the Specification, which describes the invention “as [related to] the technical field of plastic forming of a metal plate, and in particular, to a device and a method for forming a metal plate by using a high-energy electric pulse to drive energetic materials (EMs) (Para [0002]), the Claims, which disclose the invention as “[a] method for forming a metal plate by using a high-energy electric pulse to drive EMs” (Claim 8, Ln 2), or the drawings, which illustrate the existence of a robot arm, not the forming of a plate, in part or in totality, by the robot arm (Fig 1). 
Examiner notes that the breadth of the claims do not support the use of the robot arm to perform forming of any kind, rather, the high-energy electric pulse, driving energetic materials (EMs) is applied to a device to form a metal plate (Claim 1, Ln 1-3), not a robot arm. 
Examiner further notes the nature of the invention is related to “a device and a method for forming a metal plate by using a high-energy electric pulse to drive energetic materials (EMs)” (Specification, Para [0002], Ln 2-3), and not use of a robot arm to form a metal plate. 
Examiner further notes the direction of the inventor in relation to the use of the robot arm is restricted to placing the metal plate (Para [0013], Ln 1) and clamping a metal plate (Para [0013], Ln 3) and then forming the metal plate using a die or dies in a hydraulic press (Para 0014], Ln 1-4, then finally using a high-voltage power source to discharge an energetic rod thus forming the metal plate. 
Claims 9-20 are rejected as being dependent thereon.
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of liquid in forming metal as recited in Claim 8, Ln 1-3 & 37-41, does not reasonably provide enablement for “water is incompressible”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make water incompressible in use of the invention commensurate in scope with these claims. It is noted that water is essentially incompressible, but in of itself is not incompressible.
Examiner notes that the breadth of the claims do not support the statement of the incompressibility of water. 
Examiner further notes the direction of the inventor in relation to forming metal does not support the statement of the incompressibility of water. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative in form and replete with errors apparently resulting from translation into English.  While a good faith effort to identify errors has been made by the Examiner, the Applicant is encouraged review the entire disclosure to ensure conformity with all applicable US laws and patent application practice. 
Examiner notes the use of “is” in Claims 9-10, 15-20 is indefinite for failing to particularly point out and distinctly claim whether the limitations are limited to those recited (excluding any element, step, or ingredient not specified in the claim) or merely recites examples of limitations (being inclusive or open-ended and does not exclude additional, unrecited elements or method steps).  Applicant is encouraged to rewrite the claims in active voice using the words or phrases “comprising” or consisting of” to clearly recite the limitations of the claims. 
(see MPEP 2111.03 (I): Comprises & MPEP 2111.03 (II): Consisting of) 
Regarding Claim 8: 
Ln 2-3, the limitation “the device for forming a metal plate by using a high-energy electric pulse to drive EMs” lacks antecedent basis in the claims; 
Ln 12-13, the limitation “positive and negative electrodes are fixed and assembled on two sides of the liquid storage chamber connected to liquid supply equipment” is indefinite for failing to particularly point out and distinctly claim whether the positive and negative electrodes are connected to the liquid supply equipment, the liquid storage chamber is connected to the liquid supply equipment, or both; 
Ln 18, the limitation “intelligent robot arm” is indefinite for failing to particularly point out and distinctly claim the structure defining an intelligent robot arm; 
Ln 18, the limitation “an energetic rod” is indefinite for failing to particularly point out and distinctly claim whether the “an energetic rod” is the same as the “an energetic rod” previously claimed in Claim 8, Ln 13, or another energetic rod; 
Ln 20, the limitation “metal wire” is indefinite for failing to particularly point out and distinctly claim whether the metal wire is the same as the lead-out wire previously claimed in Claim 8, Ln 15, or another metal wire; 
Ln 20, the limitation “robot arm” is indefinite for failing to particularly point out and distinctly claim whether the robot arm is the same as the intelligent robot arm previously claimed in Claim 8, Ln 15, or another robot arm; 
Ln 21, the limitation “a plate” is indefinite for failing to particularly point out and distinctly claim whether the “a plate” is the same as the “metal plate” previously claimed in Claim 8, Ln 1, or another plate; 
Ln 21, the limitation “the plate” is indefinite for failing to particularly point out and distinctly claim whether the “the plate” is the same as the “metal plate” previously claimed in Claim 8, Ln 1, the “a plate” Claim 8, Ln 20, or another plate; 
Ln 21, the limitation “specified position” is indefinite for failing to particularly point out and distinctly claim the structure defining the specified position; 
Ln 21, the limitation “liquid storage chamber” is indefinite for failing to particularly point out and distinctly claim whether the “liquid storage chamber” is the same as the “liquid storage chamber” previously claimed in Claim 8, Ln 7-8, or another liquid storage chamber; 
Ln 23, the limitation “die fixing plate” is indefinite for failing to particularly point out and distinctly claim whether the “die fixing plate” is the same as the “die fixing plate” previously claimed in Claim 8, Ln 7, or another die fixing plate; 
Ln 23-24, the limitation “performing die fixing by using a die fixing plate and a liquid chamber fixing plate through a fastening bolt” is indefinite for failing to particularly point out and distinctly claim how die fixing relates to the liquid chamber fixing plate, when the liquid chamber fixing plate has not been previously claimed as a die; 
Ln 23-24, the limitation “performing die fixing by using a die fixing plate and a liquid chamber fixing plate through a fastening bolt” is indefinite for failing to particularly point out and distinctly claim whether the fastening bolt is required for the step of “performing die fixing by using a die fixing plate” or not; 
Ln 23-24, the limitation “liquid chamber fixing plate” is indefinite for failing to particularly point out and distinctly claim whether the “liquid chamber fixing plate” is the same as the “liquid chamber fixing plate” previously claimed in Claim 8, Ln 8, or another liquid chamber fixing plate; 
Ln 24, the limitation “upper die plate” is indefinite for failing to particularly point out and distinctly claim whether the “upper die fixing plate” is the same as the “upper die fixing plate” previously claimed in Claim 8, Ln 6, or another upper die fixing plate; 
Ln 25, the limitation “lower die plate” is indefinite for failing to particularly point out and distinctly claim whether the “lower die fixing plate” is the same as the “lower die fixing plate” previously claimed in Claim 8, Ln 7, or another lower die fixing plate; 
Ln 25, the limitation “guide post” is indefinite for failing to particularly point out and distinctly claim whether the “guide post” is the same as the “guide post” previously claimed in Claim 8, Ln 16, or another guide post; 
Ln 25, the limitation “guide sleeve” is indefinite for failing to particularly point out and distinctly claim whether the “guide sleeve” is the same as the “guide sleeve” previously claimed in Claim 8, Ln 16, or another guide sleeve; 
Ln 25-26, the limitation “certain die clamping force” is indefinite for failing to particularly point out and distinctly claim the structure defining “certain die clamping force”; 
Ln 26, the limitation “a die” is indefinite for failing to particularly point out and distinctly claim whether the “a die” is the same as the “an upper die”, previously claimed in Claim 8, Ln 4, the “a lower die”, previously claimed in Claim 8, Ln 5, or another die; 
Ln 27, the limitation “a forming die” is indefinite for failing to particularly point out and distinctly claim whether the “a forming die” is the same as the “a forming die” previously claimed in Claim 8, Ln 7, or another forming die; 
Ln 29, the limitation “a discharge electrode” is indefinite for failing to particularly point out and distinctly claim whether the “a discharge electrode” is the same as one of “positive and negative electrodes” previously recited in Claim 8, Ln 12, or another electrode; 
Ln 29-30, the limitation “a high-energy pulse discharge equipment” is indefinite for failing to particularly point out and distinctly claim whether the “a high-energy pulse discharge equipment” is the same as the “a high-energy pulse forming system” previously recited in Claim 8, Ln 6, or elements of the “a high-energy pulse forming system”. 
Regarding Claim 9: 
Ln 4, the limitation “the guide sleeve mounted on the upper die plate” lacks antecedent basis in the claims; 
Ln 5, the limitation “the guide post mounted on the lower die plate” lacks antecedent basis in the claims. 
Regarding Claim 11: 
Ln 5, the limitation “the two sides of the liquid storage chamber” lacks antecedent basis in the claims, as the liquid storage chamber has not been claimed as having more than one side, i.e., the claims (Claim 8, Ln 7-8) may be broadly applied to a cylindrical shape, thus having only one side; 
Ln 5, the limitation “an insulation sleeve” is indefinite for failing to particularly point out and distinctly claim the use or purpose of the insulation sleeve, since the claims refer only to the existence of the “an insulation sleeve”. Examiner notes that a skilled Artisan would not understand how to employ the insulation sleeve, whether to protect against undesired electrical current flow, the expansion of liquid flow resulting from the discharge of the energetic rod, or some other phenomenon; 
Ln 6-7, the limitation “the threaded holes” lacks antecedent basis in the claims; 
Ln 6-7, the limitation “an insulation sleeve is fixed in the threaded holes on the two sides of the liquid storage chamber” is indefinite for failing to particularly point out and distinctly claim how a single insulation sleeve, mounted outside of two distinct electrodes may be fixed in threaded holes on two sides of the liquid storage chamber. 
Regarding Claim 13: 
Ln 4, the limitation “terminals of the positive and negative electrodes” lacks antecedent basis in the claims; 
Ln 5, the limitation “a pinball device” is indefinite for failing to particularly point out and distinctly claim whether the “a pinball device” is the same as the “a pinball device”, previously claimed in Claim 8, Ln 19, or another pinball device; 
Ln 5, the limitation “a metal wire” is indefinite for failing to particularly point out and distinctly claim whether the “a metal wire” is the same as the “a lead-out wire”, previously recited in Claim 8, Ln 15, “a metal wire” previously recited in Claim 8, Ln 20, or another metal wire; 
Ln 5, the limitation “two ends of the energetic” lacks antecedent basis in the claims; 
Regarding Claim 14: 
Ln 4, the limitation “a metal wire” is indefinite for failing to particularly point out and distinctly claim whether the “a metal wire” is the same as the “a lead-out wire”, previously recited in Claim 8, Ln 15, “a metal wire” previously recited in Claim 8, Ln 20, or another metal wire; 
Ln 5, the limitation “the prepared EMs” lacks antecedent basis in the claims; 
Ln 5, the limitation “the prepared EMs” is indefinite for failing to particularly point out and distinctly claim what preparation is referred to in the claims; 
L 8, the limitation “mainly formed” is indefinite because it is unclear as to what mainly formed, is it the proportion of an EM made of those material, is it a majority of EMs are made of those material, is it that the EM only consist of those materials and combinations thereof and nothing else.
Ln 10, the limitation “in proportion” is indefinite for failing to particularly point out and distinctly claim what proportion is being claimed. 
Regarding Claims 15-17, 
Ln 2, the limitation “the die” is indefinite for failing to particularly point out and distinctly claim whether the “the die” claimed refers to the upper die, as previously recited in Claim 8, Ln 4, the lower die, as previously recited in Claim 8, Ln 5, or another die; 
Ln 2-3, the limitation “the universal hydraulic press” lacks antecedent basis in the claims; 
Ln 3-4, the limitation “the external liquid supply equipment” lacks antecedent basis in the claims; 
Ln 3-4, the limitation “the external liquid supply equipment” is indefinite for failing to particularly point out and distinctly claim whether the “the external liquid supply equipment” is the same as the previously claimed liquid supply equipment in Claim 8, Ln 13, or another liquid supply equipment; 
Ln 6, the limitation “electrolysis” is indefinite for failing to particularly point out and distinctly claim the process of electrolysis in metal forming; 
Ln 6, the limitation “filtration” is indefinite for failing to particularly point out and distinctly claim whether the filtration is enabled by the effluent treatment system, or by some other means; 
Ln 6, the limitation “deposition” ” is indefinite for failing to particularly point out and distinctly claim what is being deposited; 
Ln 6-7, the limitation “the liquid in the liquid storage chamber is gradually renewed and re-circulated” is indefinite for failing to particularly point out and distinctly claim the rate which defines the term gradually; 
Ln 6-7, the limitation “the liquid in the liquid storage chamber is gradually renewed and re-circulated” is indefinite for failing to particularly point out and distinctly claim whether the liquid is used by the forming process and thus requires addition to maintain a desired level, or whether the liquid is removed from the process for another reason and thus the desired level requires the addition of liquid; 
Ln 8, the limitation “normal-temperature” is indefinite for failing to particularly point out and distinctly claim the point of reference for a “normal-temperature”; 
Ln 8, the limitation “water” is indefinite for failing to particularly point out and distinctly claim whether the “water” is the same as the “liquid” previously recited in Claim 8, Ln 34, or the liquid is another material. 
Regarding Claims 18-19, Ln 13, the limitation “the difficult-to-form metal plate” lacks antecedent basis in the claims. 

Regarding Claims 18-20: 
Ln 3, the limitation “the capacitor bank of the high-voltage pulse equipment” lacks antecedent basis in the claims as no relation between a capacitor bank and high-voltage pulse equipment has been previously recited or claimed; 
Ln 3, the limitation “the capacitor bank” is indefinite for failing to particularly point out and distinctly claim whether the “the capacitor bank” is the same as the discharge capacitor bank previously claimed in Claim 8, Ln 37-38, or another capacitor bank; 
Ln 3, the limitation “the high-voltage pulse equipment” lacks antecedent basis in the claims; 
Ln 3, the limitation “the high-voltage pulse equipment” is indefinite for failing to particularly point out and distinctly claim whether the “the high-voltage pulse equipment” is the same as the “a high-energy pulse forming system” previously claimed in Claim 8, Ln 6, or another “the high-voltage pulse equipment”; 
Ln 4, the limitation “the preset voltage” lacks antecedent basis in the claims; 
Ln 5, the limitation “auxiliary discharge gap to be connected” is indefinite for failing to particularly point out and distinctly claim whether the gap is to be connected to another element or element, and what that element or element would be, or if the discharge trigger signal source is to be connected to another element or element, and what that element or element would be, previously claimed in Claim 8, Ln 40 and previously recited in Claim 18-20, Ln 4, or another element is to be connected to another element or element, and what that element or element would be,
Ln 6 & 10, the limitation “the metal wire” is indefinite for failing to particularly point out and distinctly claim whether the “the metal wire” is the same as the “a lead-out wire”, previously recited in Claim 8, Ln 15, “a metal wire” previously recited in Claim 8, Ln 20, Claim 13, Ln 5, or another metal wire; 
Ln 6-7, the limitation “the metal wire is short-circuited” is indefinite for failing to particularly point out and distinctly claim how a wire, which has not been claimed to be discontinuous, can be short-circuited when a short circuit would be understood by a skilled Artisan as a current path which is shorter than desired, under operating conditions of the circuit; 
Ln 8, the limitation “nano-scale high-temperature plasma” is indefinite for failing to particularly point out and distinctly claim the difference between the “nano-scale high-temperature plasma” and other plasmas, which exist at the transition point between particles large enough to be seen optically and those requiring molecular level (nano-scale) observation equipment to be seen; 
Ln 8, the limitation “nano-scale high-temperature plasma” is indefinite for failing to particularly point out and distinctly claim the difference between the “nano-scale high-temperature plasma” and other plasmas, which exist at temperatures above ambient; 
Ln 8, the limitation “a gap of the EMs” is indefinite for failing to particularly point out and distinctly claim whether the gap claimed is the distance between the positive and negative electrodes and the energetic rod, or another gap. 
Ln 10-11, the limitation “the metal wire explodes and the EMs quickly releases a large amount of energy and generates … chemical energy” is indefinite for failing to particularly point out and distinctly claim how materials, i.e., EMs, not claimed to be chemically reactive are capable of producing chemical energy. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 13, Ln 4-5, the limitation “terminals of the positive and negative electrodes are all provided with a pinball device for locking an end of a metal wire at two ends of the energetic rod” is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, namely Claim 8 Ln 19-20. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, et alia (US 2021/0381090), hereinafter Meyer, in view of Bonnen, et alia (US 2014/0053622), hereinafter, Bonnen, Minin, et alia (US 4,081,982), hereinafter, Minin, Golovashchenko , et alia (US 2011/0067468), hereinafter Golovashchenko (‘468), Golovashchenko , et alia (US 7,516,634), hereinafter Golovashchenko (‘634) and Jergens Spring Loaded Devices, (04NOV2010, Pg 17 of 18, Application Ideas), hereinafter Jergens, in view of Brejcha, et alia (US 3,222,902), hereinafter Brejcha. 
Regarding Claim 8, Meyer discloses a method for forming a metal plate by using a high-energy electric pulse to drive EMs (Para [0031], Ln 1-3), applied to the device for forming a metal plate by using a high-energy electric pulse to drive EMs (Para [0032], Ln 1-8).  Meyer further discloses a high-energy pulse forming system (Para [0084], Ln 1-24; Fig.s 3a-3c). 
Meyer further discloses a lower die (84) (Para [0084], Ln 6); wherein the lower die comprises a lower die plate (this is illustrated in at least Fig 3a as the surface of [84] supporting the metal plate [86]), a liquid storage chamber (82), and a liquid chamber fixing plate (this is illustrated in at least Fig 3a as the lower surface of [82] supporting and thus fixing the lower die [84]), and the liquid storage chamber is fixed on the liquid chamber fixing plate (as illustrated in at least Fig 3a).  Meyer further discloses an exhaust vent (87) (Para [0084], Ln 7) connected to an external vacuum pump (Para [0084], Ln 8; Examiner notes the exhaust vent of Meyer is illustrated in at least Fig 3a to discharge outside the liquid storage chamber, and thus Examiner interprets the disclosure to illustrate an external vacuum pump).  Meyer further discloses the exhaust vent connected to the forming die (as illustrated in at least Fig 3a). 
Meyer is silent to an upper die, the upper die comprises an upper die plate, a forming die, and a die fixing plate, the forming die is fixed on the upper die plate through the die fixing plate. 
Bonnen teaches a method (Para [0012], Ln 1-5) and device (Para [0009], Ln 1-8) for forming a metal plate, using a high-energy pulse forming system (10) (Para [0025], Ln 1-2), a related art to the claimed invention.  Bonnen further teaches an upper die (30) (Para [0026], Ln 1; as illustrated in at least Fig 1), the upper die comprises an upper die plate (34) (as illustrated in at least Fig 1) a forming die (30), and a die fixing plate (34), the forming die is fixed on the upper die plate through the die fixing plate (Para [0026], Ln 4).  Bonnen further teaches an alternative arrangement of dies to Meyer wherein the forming die of Bonnen is arranged in the upper die.  Bonnen also teaches a lesser liquid amount, compared to the size of the die (as illustrated in comparing Meyer Fig 3a and Bonnen Fig 1), thereby reducing the fill and drain times for the liquid storage chamber (Bonnen [22]; Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as disclosed by Meyer, to include the upper die, comprising an upper die plate, a forming die, a die fixing plate, as taught by Bonnen, in order to reduce the fill and drain times for the liquid storage chamber. 
Meyer is further silent to the liquid chamber fixing plate is fixed on the lower die plate, positive and negative electrodes are fixed and assembled on two sides of the liquid storage chamber connected to liquid supply equipment. 

    PNG
    media_image1.png
    536
    838
    media_image1.png
    Greyscale

FIG EX–1 (annotated Bonnen Fig 1)
Bonnen teaches the liquid chamber fixing plate is fixed on the lower die plate ( as illustrated in FIG EX–1), positive (24) and negative (26) electrodes are fixed and assembled on two sides of the liquid storage chamber (as illustrated in Fig 3) connected to liquid supply equipment.  Examiner notes that Bonnen teaches filling (Para [0031], Ln 8-9) and draining (Para [0033], Ln 1-2) the liquid storage chamber, and therefore liquid supply equipment must have been present.  As stated previously, Bonnen also teaches a lesser liquid amount, compared to the size of the die, thereby concentrating the force of the energy produced by the high-energy pulse forming system, relative to the size of the die compared to the size of the liquid storage chamber (as illustrated in comparing Meyer Fig 3a and Bonnen Fig 1). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as disclosed by Meyer, to include the liquid chamber fixing plate fixed on the lower die plate, positive and negative electrodes fixed and assembled on two sides of the liquid storage chamber connected to liquid supply equipment, as taught by Bonnen, in order to concentrate the force of the energy produced by the high-energy pulse forming system. 
Meyer is further silent to an energetic rod is arranged between the positive and negative electrodes connected to the high-energy pulse forming system through a lead-out wire. 
Minin teaches a device for forming a metal plate by using a high-energy electric pulse to drive EMs (Col 2, Ln 26-31).  Minin further teaches energetic rod (6) is arranged between the electrodes (7) & (8) connected to the high-energy pulse forming system through a lead-out wire (9) (Col 3, Ln 5-7).  Minin further teaches this arrangement enables automation into the operation of initiating an explosion and, consequently, makes it possible to make control of the explosion working process fully automatic (Col 2, Ln 26-31). 
Minin is not explicit to positive and negative electrodes, however Examiner notes that a skilled Artisan would recognize that current flowing between two electrodes would necessarily flow from a point, or area, of higher electrical potential to a point, or area, of lower electrical potential, thus from a positive to a negative electrode. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen, to include an energetic rod, arranged between the electrodes connected to the high-energy pulse forming system through a lead-out wire, as taught by Minin, in order to make it possible to make control of the explosion working process fully automatic. 
Meyer is further silent to the upper die plate and the lower die plate are fitted and mounted through a guide sleeve and a guide post.  

    PNG
    media_image2.png
    467
    876
    media_image2.png
    Greyscale

FIG EX–2, (annotated Golovashchenko Fig 2)
Golovashchenko (‘468) teaches a device for forming a metal plate by using a high-energy electric pulse (Para [0004], Ln 1-7; Para [0022], Ln 1-3).  Golovashchenko (‘468) further teaches the upper die plate and the lower die plate are fitted and mounted through a guide sleeve and a guide post (as illustrated in FIG EX–2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin, to include elements of a conventional hydraulic press die set, such as the upper die plate and the lower die plate are fitted and mounted through a guide sleeve and a guide post, as taught by Golovashchenko (‘468), to enable conventional press systems and components to be used in the method and device for forming a metal plate by using a high-energy electric pulse, thus providing additional economy. 
Combined Meyer/Bonnen/Minin/Golovashchenko (‘468) teaches a method for forming a metal plate by using a high-energy electric pulse.  Meyer is silent to a robot, a pinball device and sealing ring. 
STEP 1: 
Golovashchenko (‘634) teaches a device for forming a metal plate by using a high-energy electric pulse (Col 1, Ln 40-53).  Golovashchenko (‘634) further teaches an intelligent robot arm to place material between positive and negative electrodes (Golovashchenko (‘634): Col 3, Ln 26-29; Fig 3).  Examiner notes that Golovashchenko (‘634) is not explicit to programming, however the use of the robot arm is taught, therefore it must have been programmed. 
Examiner notes that although Golovashchenko (‘634) is not explicit to an energetic rod, the material being placed between the electrodes by the robot is not recited with any criticality and a skilled Artisan would recognize that one material (the spacer of Golovashchenko (‘634), Col 3, Ln 26) could be substituted with the energetic material of Minin, to provide for automated production, thus improving safety, quality and reducing cost of the process. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468), to include an intelligent robot arm, programmed to place an energetic rod between positive and negative electrodes, in order to improve safety, quality and reduction of cost of the process. 
Jergens teaches a pinball device (pg 17 of 18, Application Ideas).  Jergens is not explicit to a pinball device at two electrode terminals locks a metal wire at two ends of the energetic rod, however, since the wire is located inside the liquid storage chamber and would be inaccessible once the metal plate was placed onto the lower die, a skilled Artisan would recognize that a clamping device would ensure the position and retention of the wire in relation to both the electrodes and EMs, and therefore a spring loaded device, such as the pinball device taught by Jergens would be beneficial in both positioning and retaining the metal wire after loading and before the discharge of current to initiate the high-energy pulse needed to form the metal plate. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634), to include a pinball device at two electrode terminals to lock a metal wire at two ends of the energetic rod, to ensure position and retention of the metal wire after loading and before the discharge of current to initiate the high-energy pulse needed to form the metal plate. 
Bonnen teaches using the robot arm to clamp a plate and place the plate in a specified position of a liquid storage chamber (Bonnen, Para [0030], Ln 1-6). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens, to include an intelligent robot arm, programmed to place an energetic rod between positive and negative electrodes, in order to improve safety, quality and reduction of cost of the process. 
Golovashchenko (‘468) teaches a first sealing ring is used between the plate and the liquid storage chamber for sealing (Golovashchenko (‘468), Para [0024], Ln 1-3; Fig 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens, to include a first sealing ring is used between the plate and the liquid storage chamber for sealing the liquid and maintaining a pressure seal during the forming process. 
STEP 2: 
As stated above, Meyer is silent to an upper die, die fixing plate, liquid chamber fixing plate, upper die plate, guide post and guide sleeve.  Meyer is further silent to a fastening bolt and presetting a certain die clamping force. 
Bonnen teaches die fixing by using a die fixing plate (Para [0026], Ln 4).  Bonnen is not explicit to performing die fixing, however Bonnen teaches die fixing is done, therefore it must have been performed. 
Bonnen is not explicit to performing die fixing using a liquid chamber fixing plate through a fastening bolt, however Bonnen teaches the upper die must be restrained by clamps against the lower die/liquid storage chamber during the high-energy pulses, and if the lower die/liquid storage chamber was not itself restrained, restraining the upper elements would be less beneficial to the process.  Additionally, bolts are known in the art to be used to fix elements of a hydraulic press to one another, and a skilled Artisan would recognize the use of a fastener, such as a bolt, to do so, as evidenced by Brejcha (Fig 1 & Fig 3). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens, to include a fastening bolt to fix the liquid chamber fixing plate, as evidenced by Brejcha, to secure the liquid chamber fixing plate against movement during the forming process. 
As stated above, Golovashchenko (‘468) teaches an upper die plate and a lower die plate through a guide post and a guide sleeve.  Golovashchenko (‘468) is not explicit to performing die assembling, however Golovashchenko (‘468) teaches the elements as claimed is done, therefore it must have been performed. 
Bonnen teaches presetting a certain die clamping force for a die by using a hydraulic press (Para [0026], Ln 5-6).  Examiner notes that the upper die (30) is engaged with the lower die (18), and therefore sufficient pressure must have been established such that engagement between the upper and lower dies would occur.  Examiner further notes (18) functions as both lower die and liquid storage vessel, as illustrated in at least Fig 1. 
STEP 3: 
Meyer is not explicit to checking a connection status between a vacuum pump and a forming die, however Meyer discloses a vacuum line and pump (Para [0084], Ln 7-8), the vacuum line connected to the forming die (as illustrated in at least Fig 3a), implying a need for the use of the elements and therefore the further need for the vacuum pump and forming die to be connected.  Since the vacuum pump and forming die must be connected to operate, and their operation is required, the connection status between the two would have been checked when the operation was executed. 
Meyer is further not explicit to checking a connection status between a discharge electrode and high-energy pulse discharge equipment, however Meyer discloses explosive forming (Para [0084], Ln 10-14), including a discharge electrode and high-energy pulse discharge equipment (as illustrated in Fig.s 3a–3c), therefore the connection status between a discharge electrode and high-energy pulse discharge equipment was checked by the successful operation of the high-energy pulse discharge equipment. 
Meyer is further not explicit to checking a connection status between a liquid filling interface and liquid supply equipment, however, as illustrated in at least Fig 3a, the liquid storage chamber is filled and therefore the connection status between a liquid filling interface and liquid supply equipment has been checked to have been present. 
STEP 4: 
Meyer is not explicit starting the vacuum pump such that a cavity of the forming die is in a certain vacuum state, however Meyer discloses a vacuum line and pump (Para [0084], Ln 7-8), the vacuum line connected to the forming die (as illustrated in at least Fig 3a), implying a need for the use of the elements and therefore the requirement for operating the vacuum pump after starting.  Bonnen further teaches operating the vacuum system (Para [0014], Ln 3-4), therefore requiring starting the system.
STEP 5: 
Meyer is not explicit to opening the liquid supply equipment to fill the liquid storage chamber with a certain amount of liquid through the liquid filling interface, however, as illustrated in at least Fig 3a, the liquid storage chamber is filled, therefore the liquid supply equipment must have been opened to fill the liquid storage chamber with a certain amount of liquid through the liquid filling interface. 
STEP 6: 
Meyer is not explicit to checking a connection status of a line, however Meyer discloses explosive forming (Para [0084], Ln 10-14), including a discharge electrode and high-energy pulse discharge equipment (as illustrated in Fig.s 3a–3c), therefore the connection status between a discharge electrode and high-energy pulse discharge equipment was checked by the successful operation of the high-energy pulse discharge equipment, and thus electric discharge machining has been performed. 
STEP 7: 
Meyer is silent to a charging switch, a high-voltage rectifier, a current limiting resistor, discharge trigger signal source and an auxiliary discharge gap. 
Bonnen teaches a closing charging switch (56) (as illustrated in Fig 3), such that a high-voltage power source (52) charges a discharge capacitor bank (54) through a high-voltage rectifier (as illustrated in Fig 3 by the diode symbol) and a current limiting resistor (Examiner notes the circuit wiring has been interpreted as a current limiting resistor, since the wiring supplies resistance and limits the current to that current which the wiring will support before failing). 
Golovashchenko (‘634) further teaches after a preset voltage is reached, disconnecting the charging switch, and opening a discharge trigger signal source to control an auxiliary discharge gap to discharge the capacitor bank (Col 2, Ln 16-22).  Examiner notes that the use of a discharge trigger signal source and auxiliary discharge gap to discharge the capacitor bank are not recited with any criticality and have been interpreted as routine electrical circuit protection measures, with the desired result of supplying sufficient electrical energy to cause the electrodes to generate the desired high-energy pulse. 
As stated above, Minin further teaches the use of the energetic rod in producing the forming energy. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include routine electrical circuit protection measures, such as the charging switch, a high-voltage rectifier, a current limiting resistor, discharge trigger signal source and an auxiliary discharge gap, as taught by Bonnen/Minin/Golovashchenko (‘634), in order to protect the electrical circuit and produce the high-energy pulse resulting in forming energy to shape the metal plate. 
STEP 8: 
Meyer is not explicit to after the discharge is completed, opening a drain interface to recover liquid.  Bonnen teaches after the discharge is completed, opening a drain interface (Para [0033], Ln 1-2).  Bonnen is not explicit to recovering liquid, however a skilled Artisan would recognize that economy of operation and preservation of process resources would be improved by recovering liquid used in the forming process.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include recovering liquid used in the forming process, in order to maximize economy of operation and preservation of process resources. 
STEP 9: 
Meyer is silent to starting the hydraulic press for die sinking, and performing picking by using the robot arm to form the entire plate.  Bonnen teaches use of the press in forming the metal plate (Para [0026], Ln 3-6), therefore the press must have been started.  Bonnen further teaches use of the robot arm to perform picking (Para [0030], Ln 14-16). 
Examiner notes the following interpretations of claimed limitations, for the purpose of examining the claims and advancing prosecution: 
Ln 12-13, the limitation “positive and negative electrodes are fixed and assembled on two sides of the liquid storage chamber connected to liquid supply equipment” has been interpreted to mean the liquid storage chamber is connected to liquid supply equipment, and the positive and negative electrodes are fixed and assembled on two sides of the liquid storage chamber and thus indirectly connected to liquid supply equipment; 
Step 1: 
Ln 18, the limitation “intelligent robot arm” has been interpreted to mean a robot capable of being programed to perform a function; 
Ln 19-20, the limitation “wherein a pinball device at two electrode terminals locks a metal wire at two ends of the energetic rod” has been interpreted to mean 
“a pinball device” such as a ball detent device, 
(known in the art to comprise a cylinder containing a spring and a ball, both captured within the cylinder and the ball partially protruding from one end, forced outward from the end of the cylinder by the pressure of the compressed spring) 
the ball detent device located at the distal end of the electrode, being opposite the proximal end nearest the outside of the die, 
which is located within the forming device in the liquid filled volume, 
used to hold a wire, the wire extending from one electrode to the other; 
Step 2: 
Ln 23-24, the limitation “performing die fixing by using a die fixing plate and a liquid chamber fixing plate through a fastening bolt” has been interpreted to mean “performing die fixing by using a die fixing plate, by any means” and “performing a liquid chamber fixing plate through a fastening bolt”; 
Ln 23-24, the limitation “a liquid chamber fixing plate through a fastening bolt” has been interpreted to mean “performing liquid chamber fixing by using a liquid chamber fixing plate and a fastening bolt”; 
Ln 23-24, the limitation “performing die assembling by using an upper die plate and a lower die plate through a guide post and a guide sleeve” has been interpreted to mean performing die assembling by using an upper die plate, a lower die plate, a guide post and a guide sleeve”; 
Step 4: 
Ln 31-32, the limitation ”starting the vacuum pump such that a cavity of the forming die is in a certain vacuum state” has been interpreted to mean “starting the vacuum pump such that a cavity of the forming die may be evacuated by using the vacuum pump”; 
Step 5: 
Ln 33-34, the limitation ”opening the liquid supply equipment to fill the liquid storage chamber with a certain amount of liquid through the liquid filling interface” has been interpreted to mean ”opening the liquid supply equipment to allow liquid into the liquid storage chamber, through the liquid filling interface”; 
Step 6: 
Ln 35-36, the limitation ”checking a connection status of a line, and if the line is "on", performing electric discharge machining” has been interpreted to mean ”checking the current in the power supply wiring and, if the current is present, performing high-energy electrohydraulic hydroforming using the method in Step 7”.  Examiner notes that “performing electric discharge machining” would be understood by a skilled Artisan to mean using electric discharge machining equipment to remove material, which is an unrelated art to the invention as claimed, and therefore “performing electric discharge machining” is interpreted to mean using the high-energy pulse equipment, a hydraulic press, vacuum equipment and a liquid to perform high-energy explosive electro-hydraulic hydroforming, as claimed and disclosed in the instant application (Para [0004], Ln 3-4); 
Step 9: 
Ln 44, the limitation “starting the hydraulic press for die sinking” has been interpreted to mean closing the press by moving the upper, lower, or both upper and lower die toward each other.  Examiner notes that “die sinking” would be understood by a skilled Artisan to mean using electric discharge machining to remove material to create a die profile, which is an unrelated art to the invention as claimed, and therefore “die sinking” is interpreted to mean using the hydraulic press in a manner known in the art to form the metal plate as claimed (Para [0028], Ln 7-8); 
Ln 44-45, the limitation “performing picking by using the robot arm to form the entire plate” has been interpreted to mean the robot arm is utilized to remove the metal plate after the metal plate has been formed by the actions of the hydraulic press and discharge of the energetic rod. 
Regarding Claim 9, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  Meyer is silent to the guide post and the guide sleeve.  Golovashchenko (‘468) teaches the guide sleeve mounted on the upper die plate is fitted with the guide post mounted on the lower die plate, but is not explicit to the fit between the guide elements, however Examiner notes that such fits between the guide elements would be the result of routine engineering and experimentation and a skilled Artisan would select the fits necessary for successful operation of the forming device. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include the guide sleeve is mounted on the upper die plate through interference fit, the guide post is mounted on the lower die plate through interference fit, and clearance fit is adopted between the guide post and the guide sleeve, in order to assure smooth and reliable operation of the press. 
Regarding Claim 10, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  Meyer further discloses the forming die is a plate forming cavity, and a difficult-to­form metal plate is placed in a recessed sub-port of the forming die (as illustrated in at least Fig 3a). 

Regarding Claim 11, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  Meyer further discloses the liquid storage chamber is in a stepped shape (as illustrated in at least Fig 3a).  Meyer is silent to threaded holes are preset on the two sides of the liquid storage chamber and an insulation sleeve. 
At least Golovashchenko (‘634) teaches threaded holes on the two sides of the liquid storage chamber (Col 3, Ln 6-7; as illustrated in at least Fig 4), an insulation sleeve is mounted outside the positive and negative electrodes (Col 3, Ln 8-9; as illustrated in at least Fig 4), and the insulation sleeve is fixed in the threaded holes on the two sides of the liquid storage chamber through a threaded steel sleeve (124) & (126) (Col 3, Ln 62-63; as illustrated in at least Fig 4).  Golovashchenko (‘634) further teaches in order to prevent a short circuit between the electrodes (which are usually made of steel), they should be electrically insulated from the liquid storage chamber, and the insulation material should be able to withstand the maximum voltage of the process. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include threaded holes on two sides of the liquid storage chamber, to provide mounting for the electrodes, and an insulation sleeve is mounted outside the positive and negative electrodes, the insulation sleeve is fixed in the threaded holes on the two sides of the liquid storage chamber through a threaded steel sleeve, in order to prevent a short circuit between the electrodes. 
Examiner notes the following interpretations of claimed limitations, for the purpose of examining the claims and advancing prosecution: 
“threaded holes are preset” (Ln 5) is interpreted to mean that threaded holes are present, 
“an insulation sleeve” (Ln 5) is interpreted to mean an electrical isolation element intended to separate the electrode the insulation surrounds from contact with the supporting structure, 
“an insulation sleeve is mounted outside the positive and negative electrodes” (Ln 5-6) has ben interpreted to mean that each electrode is contained within an insulation sleeve, separate from the other, 
“the insulation sleeve is fixed in the threaded holes on the two sides of the liquid storage chamber through a threaded steel sleeve” (Ln 6-7) is interpreted to mean at least one threaded sleeve exists whereby the insulation sleeve for either the positive or negative electrode may be secured in the liquid storage chamber. 
Regarding Claim 12, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  Meyer is silent to sealing rings. 
Golovashchenko (‘468) teaches a contact area between the forming die and the liquid storage chamber (Para [0024]. Ln 1-3; as illustrated in at least Fig 2) is provided with a first sealing ring (26).  Golovashchenko (‘468) further teaches the seal promotes the use of high-energy pulse forming system for high-volume production applications. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include a first sealing ring at a contact area between the forming die and the liquid storage chamber, to promote the use of high-energy pulse forming system for high-volume production applications. 
Golovashchenko (‘634) teaches a contact area between the insulation sleeve and the threaded steel sleeve (124) & (126) is provided with a second sealing ring (130) & (132) (Col 4, Ln 14-15, 18; as illustrated in at least Fig 5), and a contact area between the insulation sleeve and the liquid storage chamber is provided with a third sealing ring (1140 & (116) (Col 3, Ln 59-62; as illustrated in at least Fig 5).  Golovashchenko (‘634) further teaches the advantage of second and third sealing rings being the prevention of leakage. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha, to include a second sealing ring at a contact area between the insulation sleeve and the threaded steel sleeve and a third sealing ring at a contact area between the insulation sleeve and the liquid storage chamber, in order to prevent leakage. 
Regarding Claim 13, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  
As stated above, Meyer is silent to a pinball device. 
Further, as stated above, Jergens teaches a pinball device (pg 17 of 18, Application Ideas).  Jergens is not explicit to a pinball device at two electrode terminals locks a metal wire at two ends of the energetic rod, however, since the wire is located inside the liquid storage chamber and would be inaccessible once the metal plate was placed onto the lower die, a skilled Artisan would recognize that a clamping device would ensure the position and retention of the wire in relation to both the electrodes and EMs, and therefore a spring loaded device, such as the pinball device taught by Jergens would be beneficial in both positioning and retaining the metal wire after loading and before the discharge of current to initiate the high-energy pulse needed to form the metal plate. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634)/Jergens/Brejcha, to include a pinball device at two electrode terminals to lock a metal wire at two ends of the energetic rod, to ensure position and retention of the metal wire after loading and before the discharge of current to initiate the high-energy pulse needed to form the metal plate. 
Examiner notes the limitation “terminals of the positive and negative electrodes are all provided” has been interpreted to mean the ends of the electrodes within the liquid storage chamber, nearest each other, for the purpose of examining the claims and advancing prosecution. 
Examiner further notes the metal wire has been interpreted to mean the lead-out wire, as previously claimed in Claim 8, Ln 15, for the purpose of examining the claims and advancing prosecution. 
Regarding Claims 18-20, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  As further stated above, Meyer is silent to charging the capacitor bank, opening the discharge trigger signal source and is short-circuiting the metal wire.  Meyer further discloses the metal wire explodes and the EMs quickly releases a large amount of energy and generates a powerful shock wave and thermal energy to act on water, and the high kinetic energy acts on the difficult-to-form metal plate (Para [0026], Ln 8-13), vaporizing the surrounding liquid (Para [0033], Ln 12-13), to complete plastic forming of the plate (Para 0032], Ln 1-8; Para [0033], Ln 1-16). 
As further stated above, Bonnen teaches the capacitor bank of the high-voltage pulse equipment is charged to the preset voltage. 
As further stated above, Golovashchenko (‘634) further teaches the discharge trigger signal source is opened to control the auxiliary discharge gap to be connected such that a high-energy pulse current flows into the metal wire through the positive and negative electrodes, forming a completed circuit, generating a plasma.  Golovashchenko (‘634) further teaches the plasma quickly enters a gap (Col 1, Ln 50-54) between the electrodes. 
As further stated above, Minin teaches the metal wire explodes, which has been interpreted to mean is instantaneously heated up, melted, and vaporized. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634)/Jergens/Brejcha, for the plasma to ignite and then trigger the EMs to release energy. 
Examiner notes the following interpretations of claimed limitations, for the purpose of examining the claims and advancing prosecution: 
“the capacitor bank of the high-voltage pulse equipment” has been interpreted to mean the discharge capacitor bank, as previously claimed in Claim 8, Ln 37-38, as an element of the high-energy pulse forming system , as previously claimed in Claim 8, Ln 6, 
“the metal wire” has been interpreted to mean the lead-out wire, as previously claimed in Claim 8, Ln 15,
“the metal wire is short-circuited” has been interpreted to mean a completed circuit is formed when the positive and negative electrodes are connected during the forming process, 
“nano-scale high-temperature plasma” has been interpreted to mean any plasma, 
“a gap of the EMs“ is the distance between the positive and negative electrodes and the energetic rod, 
“water is incompressible” has been interpreted to mean water is assumed to be incompressible for the purpose of the operation of the forming process. 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634)/Jergens/Brejcha and Golovashchenko (US 2009/0272168), hereinafter Golovashchenko (‘168). 
Regarding Claims 15-17, combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha teach all aspects of the claimed invention, as stated above.  
Meyer is silent to the die is mounted on the universal hydraulic press and details of liquid management in the forming process. 
Meyer is not explicit to the temperature of the process water, however the water temperature chosen would be the result of routine engineering and experimentation, and a skilled Artisan would select those values most likely to guarantee successful operation of the high-energy pulse discharge equipment, such as normal-temperature water, to economize the use of energy required to operate the high-energy pulse discharge equipment. 
Meyer is not explicit to a volume of the water is the same as a volume of the liquid storage chamber, however the amount of water selected would be the result of routine engineering and experimentation, and a skilled Artisan would select those values most likely to guarantee successful operation of the high-energy pulse discharge equipment, such as normal-temperature water, to economize the use of resources required to operate the high-energy pulse discharge equipment. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634)/Jergens/Brejcha, to include normal-temperature water in the high-energy pulse discharge equipment, to economize the use of energy required to operate the high-energy pulse discharge equipment, and a volume of the water is the same as a volume of the liquid storage chamber, to economize the use of resources required to operate the high-energy pulse discharge equipment. 
Bonnen teaches the die is mounted on the universal hydraulic press (Para [0025], Ln 1-2). 
Golovashchenko (‘168) teaches (as illustrated in Fig 1) liquid during the entire forming process is supplied by the external liquid supply equipment, and liquid in the liquid storage chamber flows back into an effluent treatment system through the drain interface, and then flows into the liquid supply equipment after electrolysis, filtration, and deposition, so that the liquid in the liquid storage chamber is gradually renewed and re-circulated. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/Golovashchenko (‘634)/Jergens/Brejcha, to include liquid during the entire forming process is supplied by the external liquid supply equipment, and liquid in the liquid storage chamber flows back into an effluent treatment system through the drain interface, and then flows into the liquid supply equipment after electrolysis, filtration, and deposition, so that the liquid in the liquid storage chamber is gradually renewed and re-circulated, in order to optimize the forming process. 
Meyer is further silent to a parameter selection range of the high-energy pulse discharge equipment.  However, the values of a discharge capacitance and a discharge voltage would be the result of routine engineering and experimentation, and a skilled Artisan would select those values most likely to guarantee successful operation of the high-energy pulse discharge equipment, such as a discharge capacitance is 1-2000 µF, and a discharge voltage is 1-30 kV. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the high-energy pulse forming system, as taught by combined Meyer/Bonnen/Minin/Golovashchenko (‘468)/ Golovashchenko (‘634)/Jergens/Brejcha/Golovashchenko (‘168), to include a parameter selection range of the high-energy pulse discharge equipment such that a discharge capacitance is 1-2000 µF, and a discharge voltage is 1-30 kV, to ensure successful operation of the high-energy pulse discharge equipment. 
Examiner notes the following interpretations of claimed limitations, for the purpose of examining the claims and advancing prosecution: 
“the die” has been interpreted to mean either the upper die or lower die, 
“the universal hydraulic press” has been interpreted to mean the hydraulic press previously recited in Claim 8, Ln 26, 
“the external liquid supply equipment” has been interpreted to mean the liquid supply equipment previously claimed in Claim 8, Ln 13, 
“electrolysis” has been interpreted to mean the discharge of stored current in the energetic rod, as previously recited in Claim 8, Ln 40-41, 
“filtration” has been interpreted to mean the liquid is filtered by means of the effluent treatment system, as previously recited in Claims 15-17, Ln 4-5, 
“deposition” has been interpreted to mean the liquid supply equipment may be configured to deposit the liquid used in the forming process into either the liquid storage chamber or the forming press, 
“liquid in the liquid storage chamber is gradually renewed and re-circulated” has been interpreted to mean the liquid supply equipment the may be configured to move the liquid from one position in the liquid supply equipment to another position in the liquid supply equipment, thus renewing the liquid previously removed from a particular position, 
“normal-temperature water“ has been interpreted to mean the temperature of the water is not changed by any means in the process of moving the water from the liquid storage chamber to the hydraulic press,
“water” in Claims 15-17, Ln 8 is the same as the “liquid” previously recited in Claim 8, Ln 34. 
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“A method for forming a metal plate by using a high-energy electric pulse to drive energetic materials (EMs), applied to the device for forming a metal plate by using a high-energy electric pulse to drive EMs wherein the energetic rod comprises EMs, a metal wire, an insulation tube, and an end plug, the prepared EMs are packed into the insulation tube, and two ends of the insulation tube are sealed through gluing by the end plug to form the energetic rod; a diameter of the metal wire in the energetic rod is 0.1-1.0 mm and an effective discharge length is 20-200 mm; and the EMs are mainly formed by mixing two or more of aluminum powder, ammonium nitrate, ammonium perchlorate, copper oxide, polytetrafluoroethylene, and nickel powder in proportion”. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Kim, et alia (US 2019/0247919), hereinafter Kim, discloses mixing aluminum powder with a fluorine-based hydrocarbon polymer (Para [0010), Ln 1-3).  Kim further discloses that aluminum powder is known in an unrelated art (rocket propulsion) to be an energetic material (Para [0002], Ln 1-4).  Kim is silent to mixing two or more of aluminum powder, ammonium nitrate, ammonium perchlorate, copper oxide, polytetrafluoroethylene, and nickel powder in proportion to create energetic materials for the purpose of metal forming. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dittrich, et alia (US 2008/0217382), hereinafter Dittrich.  Dittrich teaches that aluminum powder and nickel powder may be mixed to produce an exothermic energetic material. 
Zhang (US 2019/0019446), hereinafter Zhang.  Zhang teaches a high voltage trigger circuit and associated electrical circuit elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725